Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed November 2, 2021..
Claims 66, 85, 93, and 94 are currently pending and are under examination.
Benefit of priority is to December 19, 2013.

NOTE that restriction between the subject matter of Claim 66 drawn to linear nucleic acid comprising two internal homology regions and encoding a selectable marker has been restricted from the subject matter of the parent patents.

Withdrawal of Rejections:
The rejection of Claim(s) 66, 85, 93, and 94 under 35 U.S.C. 102a1as being anticipated by Holmes et al. (IDS; WO 2011/002503) is withdrawn.

New Objection:
This application is in condition for allowance except for the following formal matters: 
The disclosure is objected to because of the following informalities:
Figure 15 comprises sequences which are not described in the figure or in the legend of the figure.  
Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656